DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-21 are allowed.

The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or make obvious a process of performing an atomic layer etching process on a first dielectric layer which self terminates upon reaching a second dielectric layer etching a dielectric layer.  George et al. (US 2018/0223437) is the closest prior art but George et al. does not teach an etching a first dielectric layer such that the etching process self-terminated at the interface with a second dielectric layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/Primary Examiner, Art Unit 1716